Opinion issued June 21, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00609-CR
                            ———————————
                  VICTOR ANTONIO SANCHEZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Case No. 1458825


                          MEMORANDUM OPINION

      Victor Antonio Sanchez pleaded guilty to the offense of first degree felony

murder in return for the State’s agreement to recommend a cap on punishment of 40

years in the Texas Department of Criminal Justice, Institutional Division. The trial

court sentenced Sanchez to 28 years imprisonment. The trial court certification of
defendant’s right of appeal indicates the trial court gave permission for Sanchez to

appeal.

      Sanchez’s counsel on appeal has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and therefore the

appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). We grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

      An attorney has an ethical obligation to refuse to prosecute a frivolous appeal.

In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). If an appointed

attorney finds a case to be wholly frivolous, his obligation to his client is to seek

leave to withdraw. Id. Counsel’s obligation to the appellate court is to assure it,

through an Anders brief, that, after a complete review of the record, the request to

withdraw is well-founded. Id. at 406–07.

      We may not grant the motion to withdraw until:

      (1)    the attorney has sent a copy of his Anders brief to his client along
             with a letter explaining that the defendant has the right to file a
             pro se brief within 30 days, and he has ensured that his client
             has, at some point, been informed of his right to file a pro se
             PDR;
      (2)    the attorney has informed us that he has performed the above
             duties;
      (3)    the defendant has had time in which to file a pro se response;
             and
      (4)    we have reviewed the record, the Anders brief, and any pro se
             brief.
                                           2
See id. at 408–09. If we agree that the appeal is wholly frivolous, we will grant the

attorney’s motion to withdraw and affirm the trial court’s judgment. See Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). If we conclude that arguable

grounds for appeal exist, we will grant the motion to withdraw, abate the case, and

remand it to the trial court to appoint new counsel to file a brief on the merits. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

      Here, counsel’s brief reflects that he delivered a copy of the brief to Sanchez

and informed him of his right to examine the appellate record and to file a response.

See Schulman, 252 S.W.3d at 408. Sanchez requested access to the record, which

we granted by order issued February 2, 2016. Sanchez filed a pro se response on

April 15, 2016.

      Counsel’s brief meets the Anders requirements in that it presents a

professional evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel

supplies us with references to the record and provides us with citation to legal

authorities. Counsel indicates that he has thoroughly reviewed the record and that

he is unable to advance any grounds of error that warrant reversal. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).



                                          3
      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Garner, 300 S.W.3d at 767 (explaining that frivolity is determined by

considering whether there are “arguable grounds” for review); Bledsoe, 178 S.W.3d

at 826–27 (emphasizing that reviewing court—and not counsel—determines, after

full examination of proceedings, whether the appeal is wholly frivolous); Mitchell,
193 S.W.3d at 155 (stating that reviewing court must determine whether any

arguable issues exist). Although we may issue an opinion explaining why the appeal

lacks arguable merit, we are not required to do so. See Garner, 300 S.W.3d at 766–

67. An appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d 827 & n.6.

      We grant counsel’s motion to withdraw1 and affirm the trial court’s judgment.

Attorney Melissa Martin must immediately send the notice required by Texas Rule

of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk of this

Court. See TEX. R. APP. P. 6.



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
      2005).
                                           4
                                 PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5